Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Kramer (Reg. 33,725) on 02/08/2021.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 5-10 and 14-20 directed to invention non-elected without traverse.  Accordingly, claims 5-10 and 14-20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejections of claims 1-2 under 35 USC 103 as being unpatentable over GB 1315534 A, claims 3 and 11 under 35 USC 103 as being unpatentable over GB 1315534 as applied to claims 1 and 2, and further in view of Christell et al. (US 5,773,544), claims 4 and 12 
B) The closest prior art of record, GB 1315534, does not teach or suggest a chloroprene polymerization step of subjecting monomer material consisting of (i) chloroprene (A-1) or (ii) chloroprene (A-1) and a monomer (A-2) copolymerizable with chloroprene (A-1) to emulsion radical polymerization to give a chloroprene polymer.
C) Applicant’s argument that initially that the Examiner does not appear to have responded to the argument that “GB ‘534 only discloses that a graft copolymer means a copolymer in which some units of one of the comonomers are incorporated into the copolymer backbone while other units of the same comonomer are grafted onto it”.  This is not persuasive because this was addressed in D) in the Final Rejection mailed on 11/05/2020.  The last set of claims did not exclude the same monomers from being present in the chloroprene polymerization step and the graft copolymerization step.  However, this is moot since claim 1 has now been amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Machida et al. (US 5,362,814) teach a graft copolymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767